Citation Nr: 1620405	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

The propriety of the reduction of the evaluation of bilateral hearing loss disability from 10 percent to noncompensable effective from June 1, 2011.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran waived Regional Office consideration of additional evidence.


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO granted service connection for bilateral hearing loss disability and assigned a 10 percent rating effective from August 10, 2009. 

2.  In an August 2010 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected bilateral hearing loss disability from 10 percent to noncompensable based on a finding of clear and unmistakable error (CUE) in the November 2009 rating decision; the RO promulgated the proposed reduction in a March 2011 rating decision.

3.  The finding of CUE was valid because the statutory or regulatory provisions extant at the time of the November 2009 rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.



CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss disability from 10 percent to noncompensable was proper in light of the clear and unmistakable error in the November 2009 rating decision, and the appropriate procedural steps were followed in implementing said reduction. 38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5109A, 5112 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, these duties are inapplicable to issues of clear and unmistakable error (CUE). Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 

Under the provisions of 38 C.F.R. § 3.105, a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires. 38 C.F.R. § 3.105(e).  As is discussed in detail below, such notice was provided to the Veteran prior to the reduction.

Legal Criteria

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of CUE. 38 C.F.R. § 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242  (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc). 

Evaluation of the propriety of the rating decision issued in March 2011 requires consideration of two separate standards, the standard relating to CUE and the standard governing reduction of benefits.  If CUE was not present in the 2009 decision, then there is no basis for the reduction.  If CUE was present in the 2009 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.  The Board is required to analyze both questions.

Analysis

Historically, in a November 2009 rating decision, the RO granted service connection for bilateral hearing loss disability and assigned a 10 percent rating.  

In August 2010, the RO informed the Veteran that it had previously incorrectly determined that an initial 10 percent rating was warranted because it had failed to consider the Veteran's speech discrimination scores when it assigned his evaluation in 2009.  The RO determined that with consideration of the speech discrimination scores, the Veteran was entitled to a noncompensable rating and it proposed a reduction.  

Under the regulations, the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the VA Schedule for Rating Disabilities (Rating Schedule) establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness. 38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; Table VI (2015); 38 C.F.R. § 4.85(b) and (e) (2015).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations also provide for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 (2015) because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  These exceptional patterns do not apply to the Veteran in this case.  

In March 2011, the RO reduced the Veteran's rating from 10 percent to noncompensable effective from June 1, 2011.  

The Veteran's initial evaluation was based on a November 20, 2009 VA examination report.  The report revealed the relevant puretone thresholds, in decibels, were as follows:   





HERTZ




1000
2000
3000
4000
RIGHT

40
60
65
70
LEFT

50
70
75
75

On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was recorded as 58.75 decibels.  His puretone threshold average for the left ear was recorded as 67.5 decibels.  His speech recognition ability was 94 percent for the right ear and 88 percent for the left ear using the Maryland CNC speech recognition test.  

When correctly applying both the average puretone threshold scores and the speech recognition score, the Roman numeral II is appropriate for the right ear, and the Roman numeral III is appropriate for the left ear.  

Applying  the Roman numerals II (right ear) and III (left ear) from Table VI to Table VII, a noncompensable rating is derived.

The Board has also considered the Veteran's contentions (as noted in the 2009 VA examination report) that he has difficulty communicating when not facing a speaker and in the presence of background noise.  There is no indication in the record that the Veteran's claim should have been referred to the Director of Compensation for consideration of rating on an extraschedular basis.  Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  (See 64 Fed. Reg. 25206 (May 11, 1999), 59 Fed. Reg. 17295 (April 12, 1994) and Martinak v. Nicholson, 21 Vet. App. 447 (2007.)

The Board has also considered the September 2009 private audiogram of record at that time of the 2009 rating decision.  The Board's interpretation of the graph represents the following puretone thresholds:





HERTZ




1000
2000
3000
4000
RIGHT

45
55
65
75
LEFT

35
45
60
75


On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was 60.  His puretone threshold average for the left ear was 53.75.  

The examiner did not provide numerical results from a word recognition/speech discrimination test, or indicate if the Maryland CNC speech recognition test was used, and if not, the reason why it was not used.  Thus, the examination was inadequate for rating purposes.  Moreover, the failure of VA to contact the examiner to request specific numerical results and identification of which word list was used cannot be the basis for a finding of CUE.  This is because VA's failure to assist results in a possible incomplete, rather, than an incorrect record.  Since an analysis of whether CUE has been committed may only proceed on the record, evidence that was not part of the record at the time of the prior decision may not form the basis for finding CUE. Id. at 383.

At the 2016 Board hearing, the Veteran and his representative noted that the Veteran has had additional examinations since 2009; however, these examinations are not relevant as to whether there was CUE in the 2009 rating decision.  Again, it is the evidence of record at the time of the rating decision which is paramount.

After a review of the evidence, the Board concludes that the RO's finding of CUE in the November 2009 rating decision was correct.  The statutory or regulatory provisions extant at that time, specifically the applicable Diagnostic Codes, were incorrectly applied to the medical facts that existed at the time of the adjudication, and the error was undebatable and manifestly changed the outcome.  Thus, reduction is the proper remedy.  The Board must therefore determine whether the proper procedures for implementing a rating reduction were followed.

Once the RO determined that there was CUE in the November 2009 rating decision, a rating decision dated in August 2010, proposing to reduce the appellant's rating, was issued.  The Veteran was sent a letter in August 2010 informing him of the error and the RO's intention to correct this error by issuing a rating reduction.  The letter afforded him 60 days to provide additional evidence contesting the RO's decision.

In March 2011, the RO issued a rating decision implementing the reduction in disability rating from 10 percent to noncompensable, effective from June 1, 2011.  

The Board finds that the procedural requirements for the rating reduction were followed in this case.  The RO properly issued a rating decision with a proposed reduction, listing the reason for the reduction, and providing 60 days for the Veteran to present evidence of why the reduction should not be carried out.  

The August 25, 2010 notification letter of the proposed reduction also informed the Veteran that he could request a hearing within 30 days of the letter.  Thus, he had until September 25, 2010 to make the request.  This 30 day period is pursuant to 38 C.F.R. § 3.105(i).  In a VA Form 21-4138 signed on October 4, 2010 and received by VA on October 8, 2010, the Veteran requested a personal hearing.  The Board notes that this was not a timely request.  In correspondence dated on October 20, 2010, the Veteran's representative provided VA with additional evidence and noted that the Veteran's address was "49 [P.P.] Blvd."  (In previous correspondence, the Veteran and his representative had listed his address as "45 [P.P.] Blvd.")  

In February 2011, pursuant to the most recent address provided by the Veteran's representative, and despite the untimeliness of the Veteran's request for a hearing, the RO notified the Veteran of his hearing date which was scheduled more than 10 days later, as required by 38 C.F.R. § 3.105(i).  The February 2011 VA correspondence was returned to VA as "nondeliverable as addressed."  The Veteran and his representative failed to appear at the hearing.  There is no indication in the record that the Veteran's representative did not receive the notice of the hearing, and neither he, nor the Veteran, has provided a reason for not appearing.  The Board acknowledges that subsequent to the missed hearing and the March 2011 reduction, the Veteran's representative listed the Veteran's address as "45 [P.P. Blvd]; however, he did not allege that he (the representative) had not received notification of the hearing and importantly he did not request another hearing alleging that VA had sent the notification to the wrong address.  It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts.  "There is no burden on the part of the VA to turn up heaven and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The notification of the hearing was sent to the most recent address of record.

In a March 2011 rating decision, the reduction was implemented, with an effective date more than 60 days afterwards, as required by statute.  Thus, the March 2011rating decision was proper as to procedure and properly corrected CUE which was present in the November 2009 rating decision.

In sum, the Board finds that the reduction of the rating for bilateral hearing loss disability from 10 percent to noncompensable based on CUE, effective from June 1, 2011 was proper and restoration of the 10 percent rating is not warranted.



ORDER

The reduction of  the rating for bilateral hearing loss from 10 percent to noncompensable was proper in light of the clear and unmistakable error in the November 2009 rating decision, and the appropriate procedural steps were followed in implementing said reduction. 38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5109A, 5112 (West 2014); 38 C.F.R. § 3.105 (2015).




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


